Citation Nr: 9914892	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-51 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a bone 
graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1978, and from September 1986 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and July 1996 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis Missouri (RO), which denied service connection for 
residuals of a bone graft.

In a decision dated April 1998, the Board granted a 10 
percent evaluation for degenerative joint disease of the 
right wrist, an evaluation in excess of 10 percent for status 
post left elbow fracture was denied, a compensable evaluation 
for a history of anterior inferior labrum tear of the left 
shoulder was denied, a claim for service connection for 
blisters on the feet and a positive purified protein 
tuberculin (PPD) was denied, and service connection for 
residuals of a bone graft was remanded for a dental 
examination and to determine whether the veteran additionally 
sought service connection for the purpose of entitlement to 
outpatient dental treatment.  After further development was 
accomplished, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

There is no competent evidence of residuals of a bone graft.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a bone graft is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The preliminary question before the Board, 
however, is whether the veteran has presented a well grounded 
claim for service connection. To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded".  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  For a claim to be well grounded, there 
must be (1) competent medical evidence of a current 
disability; (2) lay or medical evidence, as appropriate, of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent medical evidence of a nexus between the in-
service disease or injury and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Service medical records dated July 1993 indicate a surgical 
procedure was performed relative to periodontal disease.  It 
was reported in dental records at that time that the veteran 
had a 4 mm. deep defect extending from (tooth) # 31 DB to DL 
line angles and that osseous material was grafted from the 
buccal cortical bone and placed in the osseous defect.  No 
complications were noted and there were no residuals noted in 
follow-up dental notes.  Service medical records as well as 
post-service medical records are silent for any treatment or 
diagnosis of residuals of a bone graft.

The veteran was afforded a VA examination in May 1998 which 
showed: no bone loss to the maxilla, mandible, or hard 
palate; no evidence on the Panorex of the area where the bone 
graft was performed; everything was well healed with no 
unusual pathology or contour in any of the alvelolar bone.  
The veteran reported no problems and simply wanted a follow-
up.  The veteran was diagnosed with mild generalized 
periodontitis.  There was no indication of any residuals of a 
bone graft involving the jaw. 

Pursuant to the Board Remand noted in the Introduction to 
this decision, the RO sent a letter to the veteran requesting 
her to clarify whether she was seeking service connection for 
a dental condition (e.g., periodontal disease) for treatment 
and/or  compensation purposes.  In a letter received by the 
RO in June 1998, the veteran stated that she is seeking 
service connection for residuals of a bone graft for 
compensation purposes. 

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from residuals of a 
bone graft involving the maxilla, mandible (jaw), buccal 
cortical bone, or any other bone.  The Board cannot rely 
solely on the veteran's own statements because evidence of a 
current disability cannot be established by lay testimony.  
Brewer v. West, 11 Vet.App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In consideration of 
the foregoing, the Board finds that the veteran has failed to 
meet her burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
bone graft.

Because the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and as an 
explanation as to why her current attempt fails.









ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a bone graft is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

